ACCEPTED
                                                                                          07-13-00221-CV
                                                                             SEVENTH COURT OF APPEALS
                                                                                       AMARILLO, TEXAS
                                                                                    7/15/2015 10:37:42 PM
                                                                                         Vivian Long, Clerk


                                    No. 07-13-221-CV

                                                                       FILED IN
Mike E. Deubler                            §                      7th Court
                                                              In the  COURT of
                                                                            OFAppeals
                                                                               APPEALS
                                                                    AMARILLO, TEXAS
     Appellant,                            §
                                                                 7/15/2015 10:37:42 PM
                                           §
                                                                       VIVIAN LONG
v.                                         §                              CLERK
                                           §
The Bank of New York Mellon as             §
Successor Trustee Under Novastar           §
Mortgage Funding Trust 2005-1, and         §
Saxon Mortgage Services, Inc.,             §
      Appellees                            §                Seventh District of Texas


                                 Appellant’s Motion to
                        Extend Time to File Motion for Rehearing


To the Honorable Court:

        Appellant, Mike E. Deubler, requests that the Court extend time for filing of

his Motion for Rehearing as to the opinion herein of June 15, 2015 (“Opinion”) under

Rules of Appellate Procedure 10.5(b), 49.1, 49.8 and all other applicable Rules, and

in support of this motion show:

        1.      Regular Time for Motion for Rehearing. A Motion for Rehearing would

have been regularly due by June 30, 2015. This Motion for Extension of Time is timely,

since the thirtieth day after June 15, 2015 is today, July 15, 2015.

        2.      Necessary Extension of Time. Appellant asks that the Court grant him

an extension for filing of Appellant’s Motion for Rehearing from June 30, 2015 until

APPELLANT’S MOTION TO EXTEND
TIME TO FILE MOTION FOR REHEARING
today, July 15, 2015, the last day by rule for seeking reconsideration, in order that it

may be deemed timely made. Much of counsel’s available time in the weeks following

June 15, 2015 was occupied with preparation of filings to seek to prevent foreclosures

for the July 6, 2015 sale date, replies to extensive discovery and dispositive motions

and various other deadline filings. From approximately a month before the issuance

of the opinion through a week after issuance, Appellant’s counsel was without his

computer on five different occasions for multiple days, due to numerous software problems

that rendered the computer almost completely non-functional; repairs required multiple

attempts by two different sets of experts to resolve. In the month since the Opinion,

counsel was also required to attend the out-of-town funeral of a family member, expend

days not normally required working on bonding of an appeal, complete briefing in another

court of appeals, while also attending to arranging medical care and treatment and

consulting with physicians in the care of his elderly mother, for whose care counsel

is solely responsible. Appellant has sought no previous extension of time regarding

the filing of a Motion for Rehearing.

        3.      Prayer. For these reasons, your Appellant requests that the Court:

                (A)     grant an extension of the time to file Appellant’s Motion for

                        Rehearing until July 15, 2015; and

                (B)     grant Appellant such other and further relief to which he may be

APPELLANT’S MOTION TO EXTEND
TIME TO FILE MOTION FOR REHEARING            2
                        entitled or is in the interest of justice.

                                                    Respectfully submitted,

                                                    /s/ Michael Brinkley
                                                    _____________________________________
                                                    Michael Brinkley
                                                    State Bar No. 03004300
                                                    BRINKLEY LAW PLLC
                                                    P. O. Box 820711
                                                    Fort Worth, Texas 76182-0711
                                                    (817) 284-3535; fax (888) 511-0946
                                                    michael@brinkleypllc.com
                                                    Attorney for Appellant




                             Certificate Regarding Conference

       The undersigned appellant’s counsel conferred by telephone and email today,
July 15, 2015, with counsel for appellee, Elizabeth Duffy, and was advised that Appellee
is opposed to the relief requested.

                                                    /s/ Michael Brinkley
                                                    __________________________________
                                                    Michael Brinkley
                                                    Attorney for Appellant




APPELLANT’S MOTION TO EXTEND
TIME TO FILE MOTION FOR REHEARING               3
Certificate of Service. I certify that a true and correct copy of the foregoing has been
served on the following counsel and/or pro se parties of record, in accordance with
Texas Rule of Appellate Procedure 9.5, on the date shown:

Robert T. Mowrey
Elizabeth K. Duffy
Matthew H. Davis
LOCKE LORD LLP
2200 Ross St., Suite 2000
Dallas, Texas 75201
(214) 740-8000, fax (214) 740-8800
Attorneys for Appellee.

Dated: July 15, 2015.

                                               /s/ Michael Brinkley
                                               _____________________________________
                                               Michael Brinkley




APPELLANT’S MOTION TO EXTEND
TIME TO FILE MOTION FOR REHEARING          4